The plaintiff's lessor claimed title from one Solomon Earnhart, sr., the father of the defendant, and showed in evidence several judgments and executions against the said Solomon, sr., a levy upon the premises in question, a sale and Sheriff's deed for the same.
A witness was then called for the plaintiff, who testified that the defendant was the son of Solomon Earnhart, sr., and living with him on the land at the time of the sale to plaintiff's lessor, and that on the day after the sale, the father left the premises, leaving the defendant in possession, and was in the habit of returning and taking part in the management of the farm and workshop.
The defendant claimed title as the tenant of one Solomon Earnhart, jr., another son of the defendant in the execution, who claimed title by a deed of bargain and sale from his brother, one John M. Earnhart, who claimed by a similar deed from Solomon, sr. This deed was dated in 1843, and that from John M. to Solomon, jr., in 1844. The plaintiff objected to the introduction of these deeds, upon the ground that the defendant *Page 503 
was estopped from setting up any defence which the defendant, in the execution could not set up, as the defendant went in under him. The objection was overruled, and the evidence admitted, to which the plaintiff excepted.
The conveyance from Solomon, the father, to John M. Earnhart, was attacked for fraud, and many witnesses examined.
To rebut this evidence, the defendant introduced John M. Earnhart, who, in the course of his evidence, stated, that the deed from himself to his brother, Solomon, was made in consideration of a note for $1200, which was afterwards paid off and destroyed. The plaintiff objected to his speaking of a note, unless he produced it. The evidence was admitted by the Court. Plaintiff excepted.
The plaintiff then offered to prove the fraud alleged, by showing that there was a family arrangement, whereby Solomon, sr., gave other tracts of land to other sons, as they came of age, contending, that the plan for defrauding his creditors was preconcerted between the said Solomon, the father, and his sons.
The evidence was objected to and rejected by the Court, for which plaintiff excepted.
There was a verdict and judgment for the defendant, and appeal for error in the matters excepted to by the plaintiff.
The only questions raised upon the trial, relate to to the admission and rejection of testimony:
1st. Both parties claimed under Solomon Earnhart, sr., the father of the defendant; the lessor of the plaintiff, as a purchaser at sheriff's sale, under a judgment and execution; the defendant as tenant to his brother, Solomon Earnhart, jr., who was alleged to be a purchaser by deed, dated in 1844, from his brother John M. Earnhart, who claimed under a deed, dated in 1843, from his father, the said Solomon, the elder. Both these deeds were prior to the time when the plaintiff's lessor acquired *Page 504 
title; but he contended that Solomon, the elder, was the actual occupant of the land in question, and that the defendant was his tenant, and could not set up any other title as against the lessor, and he introduced testimony, tending to show such tenancy. To rebut this proof, the defendant alleged that he was the tenant, not of his father, but of his brother, Solomon, the younger, and offered the deeds above mentioned, to show his brother Solomon's title, together with testimony tending to show his tenancy under his said brother. The deeds and other testimony were objected to, but were, as we think, properly admitted by the Court, for the purpose indicated. The question of tenancy was certainly one of fact, which was to be ascertained before the rule of law, insisted upon by the lessors, could apply. The testimony introduced by the lessor, to show that the defendant was the tenant of his father, could not conclude the defendant from introducing testimony to contradict it, and show that, in truth, he was not the tenant of his father, but of his brother. The deeds were certainly admissible, to show that his brother had the prior and preferable title from his father, under whom both parties claimed.
2. The witness had undoubtedly a right to speak of the contents of the note of $1200, without producing it, because he swore that he had paid it off, and destroyed it. ROBARDS v. McLEAN, 8 Ired. Rep. 522.
3. The testimony proposed to be offered by the lessor of the plaintiff, to show that Solomon Earnhart, sr., with the view to defraud his creditors, executed deeds to his sons, as they successively come of age, for different portions of his land, was inadmissible, for the reason that it does not appear that, at the time when they were executed, he had any creditors to be defrauded. The bill of exceptions does not set forth a single debt which Solomon Earnhart, the elder, owed at any time, except the one upon which the judgment and execution were obtained, under which the lessor purchased, and it no where appears when that was contracted. *Page 505 
We can see nothing, therefore, to show that the Court was wrong in rejecting the evidence. Being unable to find any error in the record, we must affirm the judgment.
Judgment affirmed.